COLEMAN, Justice.'
The state contends that taxpayer, a nonresident of Alabama, is liable to the state for use tax on account of sales to Alabama residents. In brief, the state contends that taxpayer exploited the Alabama market, “not by having a retail outlet in Alabama, not by having salesmen who took orders in Alabama; but, the Appellant contends, by sending catalogs into Alabama which were the medium of solicitation.”
In State v. Lane Bryant, Inc., 171 So.2d 91, rendered January 21, 1965, this court decided that mere distribution of catalogs in Alabama, unaccompanied by any other activity within Alabama, did not render the seller liable for use tax under subsection (d) of §§ 790, 792, Title 51, Code 1940, as amended by Act approved July 9, 1945, page 672.
On authority of State v. Lane Bryant, Inc., supra, the decree appealed from in the instant case is due to be and is affirmed.
Affirmed.
LAWSON, GOODWYN, and MERRILL, JJ., concur.